Title: To Benjamin Franklin from Jonathan Trumbull, 12 December 1778
From: Trumbull, Jonathan
To: Franklin, Benjamin


Sir.
Lebanon 12th: Decemr: 1778.
I Beg leave to Introduce to your particular Notice, The Gentleman who will present you this.—Colo: Dircks from Holland.—In his favour I need say no more to you, than that He has serv’d with reputation & Honor, in the Defence of our Country;—And has now leave of Absence to settle his Affairs, and return.—

My Letter by him to Mr: Vn: D: Capellan is left open, for your Inspection. I am, Sir. With the sincerest Esteem & Respect. Your most Hble: Servant.
Jonth: Trumbull
His Excelly B: Franklin Esqr:
 
Addressed: His Excellency / Benja—Franklin Esqr: / American Minister, at the Court of / Versailles.
Notations: Jon Trumbull Lebanon 12 Xbre 1778. / Boston
